Title: Abigail Adams to John Adams, 24 July 1776
From: Adams, Abigail
To: Adams, John


     
      
       Boston, 24 July 1776
       
      
     
     
      First part of text missing.
     
     Respectfull Regards to Mr. Hancock with thanks for his very polite and generous offer and Let him know that I entertain a gratefull Sense of his kindness. My Regards to his Lady too who I hear is in thriveing circumstances. I wish they may be blessed with a fine Son.—Mr. Winthrope deliverd me yours of july 7. Mr. Gerry is not yet arrived. We have not any news. My Eyes will suffer for this exertion. Adieu ever Ever Yours.
    